           Case 3:17-cr-00386-VC Document 92 Filed 06/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                          Case No. 17-cr-00386-VC-2
                Plaintiff,
                                                    ORDER GRANTING MOTION FOR
         v.                                         COMPASSIONATE RELEASE
 FABRIS,                                            Re: Dkt. No. 79
                Defendant.



       In September of 2018, this Court sentenced Shane Fabris to sixty months in prison for

distributing methamphetamine and conspiring to distribute methamphetamine. Fabris began

serving his sentence in January of 2019. On May 26, 2020, Fabris requested that the Bureau of

Prisons file a motion for compassionate release on his behalf. The BOP did not act on his

request, so on June 6, Fabris himself filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). See Dkt. No. 79. The motion is granted.

       A court may rule on a defendant’s compassionate release motion if thirty days have

lapsed since the defendant made his request to the BOP. The defendant and the government

agree that thirty days have lapsed as of today. Thus, even accepting for argument’s sake the

government’s position that courts may not excuse failure to exhaust in this context, the Court

may consider the merits of Fabris’s motion and reduce his sentence accordingly.

       Compassionate release is appropriate when “extraordinary and compelling reasons

warrant . . . a reduction” in a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The reduction in

sentence must be consistent with the sentencing factors listed in section 3553(a), as well as with

“applicable policy statements” issued by the Sentencing Commission. Id. The Commission has
           Case 3:17-cr-00386-VC Document 92 Filed 06/25/20 Page 2 of 2




issued a policy statement applicable to compassionate release motions that the BOP makes on

behalf of defendants, see U.S.S.G. § 1B1.13, but Fabris brings the motion himself, under a

mechanism that did not exist when the policy statement was issued. The Commission has issued

no updated policy statement addressing motions brought by defendants, and this Court joins

others in concluding that the old statement does not constrain its discretion with respect to these

new compassionate release motions. See United States v. Rodriguez, 424 F. Supp. 3d 674, 681

(N.D. Cal. 2019) (collecting cases); see also United States v. Quinn, No. 91-cr-00608-DLJ (RS),

2020 WL 3275736, at *5 (N.D. Cal. June 17, 2020) (noting a split in authority but joining the

“growing number of district courts” that find the old policy statement inapplicable).

       Compassionate release is appropriate in Fabris’s case. Fabris suffers from severe asthma,

putting him at risk for suffering severe illness if he contracted Covid-19. The government

acknowledges that these circumstances present “an extraordinary and compelling reason”

warranting compassionate release. And Fabris is not likely to be a danger to the community.

After considering all the sentencing factors listed in 18 U.S.C. § 3553(a), the Court concludes

that they support a sentence of home confinement. Thus, Fabris’s motion for compassionate

release is granted on the condition that he spend the unserved portion of his sentence in home

confinement. The conditions and term of supervised release following the completion of this

sentence remain the same.

       IT IS SO ORDERED.


Dated: June 25, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
